DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeglin in US Patent 6755203.
Regarding Claim 1, Roeglin a stair assist cane, comprising a handle (70); a first leg (20) connected to a first end of the handle; a second leg (30) connected to an opposing end of the handle; a first ground contacting member (51) disposed at a bottom end of the first leg and a second ground contacting member (61) disposed at a bottom end of the second leg; wherein the handle, first leg, and second leg form a vertical plane when the cane is in use and wherein a bottom end of the first leg is vertically offset in position from a bottom end of the second leg (see Fig. 5) to permit a user to place each ground 
Regarding Claim 2, Roeglin teaches that an overall length of the first leg is less than an overall length of the second leg to achieve the vertical offset in position between the bottom end of the first leg relative to the bottom end of the second leg.
Regarding Claim 13, Roeglin teaches that each ground contacting member comprises a vertical adjustment member (23 and 33) to permit a user to adjust a height of the handle relative to each ground contacting member.
Regarding Claim 16, Roeglin teaches a cross supporting member (100) traversing from a bottom portion of the first leg to a bottom portion of the second leg.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson et al. in US Patent 9936777 in view of Roeglin in US Patent 6755203.
Regarding Claim 1, Parkinson teaches a stair assist cane, comprising a handle (104); a first leg (106b) connected to a first end of the handle; a second leg (106a) connected to an opposing end of the handle; a first ground contacting member (112) disposed at a bottom end of the first leg and a second ground contacting member (108) disposed at a bottom end of the second leg; wherein the handle, first leg, and second leg form a vertical plane when the cane is in use.
Parkinson is silent on the use of different length legs. Roeglin teaches a stair assist cane, comprising a handle (70); a first leg (20) connected to a first end of the handle; a second leg (30) connected to an opposing end of the handle; a first ground contacting member (51) disposed at a bottom end of the first leg and a second ground contacting member (61) disposed at a bottom end of the second leg; wherein the handle, first leg, and second leg form a vertical plane when the cane is in use and wherein a bottom end of the first leg is vertically offset in position from a bottom end of the second leg (see Fig. 5) to permit a user to place each ground contacting member on different stair steps to assist the user in ascending or descending stair steps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Parkinson by adding length-adjustable legs as taught by Roeglin in order to allow the user to support himself on a stairway.
Regarding Claim 2, Parkinson, as modified, teaches that an overall length of the first leg is less than an overall length of the second leg to achieve the 
Regarding Claim 3, Parkinson, as modified, teaches that the handle comprises a first horizontal portion (126), a middle portion (128), and a second horizontal portion (124), wherein the first horizontal portion and the second horizontal portion are vertically offset relative to one another by a length or slope of the middle portion.
Regarding Claim 4, Parkinson, as modified, teaches that the first horizontal portion, the middle portion, and the second horizontal portion are connected in series, with a top end of the first leg connected to the first horizontal portion, and a top end of the second leg connected to the second horizontal portion.
Regarding Claim 5, Parkinson, as modified, teaches that the first ground contacting member comprises a first pair of feet (114a/118a and 114b/118b), and the second ground contacting member comprises a second pair of feet (110a/116a and 110b/116b), wherein the feet in each pair of feet laterally extend in opposing directions from the vertical plane to provide lateral support to the user.
Regarding Claim 6, Parkinson, as modified, teaches that the first ground contacting member comprises a first pair of feet (114a/118a and 114b/118b), and the second ground contacting member comprises a second pair of feet (110a/116a and 110b/116b), wherein the feet in each pair of feet laterally extend 
Regarding Claim 7, Parkinson, as modified, teaches that a first foot (114a/118a and 110a/116a) in each pair of feet projects farther in the lateral direction than a second foot (114a/118b and 110b/116b) in each pair of feet, wherein the first foot projects laterally away from a user when the cane is in use, and the second foot projects laterally toward the user when the cane is in use.
Regarding Claim 8, Parkinson, as modified, teaches that the handle comprises a first horizontal portion (126), a middle portion (128), and a second horizontal portion (124), wherein the first horizontal portion and the second horizontal portion are vertically offset relative to one another by a length or slope of the middle portion.
Regarding Claim 9, Parkinson, as modified, teaches that the first horizontal portion, the middle portion, and the second horizontal portion are connected in series, with a top end of the first leg connected to the first horizontal portion, and a top end of the second leg connected to the second horizontal portion.
Regarding Claim 10, the device of Parkinson, as modified, can be arranged such that an overall length of the first leg is approximately the same as an overall length of the second leg (by adjusting the lengths of the legs to match using the length adjustment means taught by Roeglin), wherein the vertical offset between the bottom end of the first leg relative to the bottom end of the second 
Regarding Claim 12, Parkinson, as modified, teaches that the first ground contacting member comprises a first pair of feet (114a/118a and 114b/118b), and the second ground contacting member comprises a second pair of feet (110a/116a and 110b/116b), wherein the feet in each pair of feet laterally extend in opposing directions from the vertical plane to provide lateral support to the user.
Regarding Claim 13, Parkinson, as modified, teaches (see Roeglin) that each ground contacting member comprises a vertical adjustment member (the tube 50/60 of Roeglin) to permit a user to adjust a height of the handle relative to each ground contacting member.
Regarding Claim 14, Parkinson, as modified, teaches that the first leg and the second leg each comprise an inner top tube (106b and 106a) and an outer bottom tube (106b’ and 106a’), wherein the inner top tube is slidable relative to the outer bottom tube.
Regarding Claim 15, Parkinson, as modified, teaches (see Roeglin) that each ground contacting member comprises a vertical adjustment member (50 and 60) that is slidable within the outer tube (Roeglin 20/30) of each leg to permit a user to adjust a height of the handle relative to each ground contacting member.
Regarding Claim 18, Parkinson, as modified, teaches that the handle comprises a first horizontal handle (126) vertically offset from a second horizontal 
Regarding Claim 20, Parkinson, as modified, teaches that the first ground contacting member comprises a first pair of feet (114a/118a and 114b/118b), and the second ground contacting member comprises a second pair of feet (110a/116a and 110b/116b), wherein the feet in each pair of feet laterally extend in opposing directions from the vertical plane to provide lateral support to the user.
Allowable Subject Matter
Claims 11, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swann, Chiu, Sigsworth et al., Karasin et al. ‘114 & ‘641, Corey, and Orndorff teach stair-assist walkers and canes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636